Citation Nr: 0723084	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-33 211	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for arthritis of the 
right elbow, claimed as due to trauma.

4.  Entitlement to service connection for arthritis of the 
left elbow, claimed as due to trauma.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions that denied the 
benefits on appeal.  In October 2002, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral elbow disabilities; in January 2004, the RO denied 
the veteran's claim of entitlement to service connection for 
bilateral tinnitus; and in March 2005, the RO declined to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

The Board notes that in a rating decision dated in March 
2005, after submission of additional evidence, the RO 
determined that the veteran had submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  The rating 
decision then denied the veteran's claim on the merits.  
Regardless of the RO's action, the Board must still determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The Board agrees with the RO's determination that new and 
material evidence has been presented.  In this regard it is 
noted that newly received evidence includes a December 2004 
letter from Mr. John B. Faure of Rocky Mountain Hearing Aid 
which is to the effect that the veteran's hearing impairment 
might have started while he was in the military.  Assuming 
the credibility of the evidence for the purpose of the 
application to reopen, the Board finds that this statement 
constitutes new and material evidence.  38 C.F.R. § 3.156.  
This statement which has not been previously considered and 
which relates to the missing element of service connection 
(i.e., nexus to service) raises a reasonable possibility of 
substantiating the claim.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  As such, the claim is reopened and must be 
remanded to the Appeals Management Center (AMC) for further 
evidentiary development. 

The Board also notes that the veteran filed an application to 
reopen a claim of service connection for a back disability in 
June 2002.  The RO issued a rating decision in October 2002 
declining to reopen the veteran's claim and in March 2003 the 
veteran submitted a timely NOD.  Although the RO issued the 
veteran a SOC in March 2006, the veteran failed to submit a 
VA Form 9 to perfect his appeal.  Therefore, this issue is 
not before the Board.

The veteran participated in a Travel Board hearing in May 
2006 with the undersigned.  A transcript of that proceeding 
has been associated with the veteran's claims folder.

The matters of service connection for bilateral hearing loss 
and elbow disabilities are remanded to the AMC for further 
evidentiary development. 


FINDING OF FACT

The veteran's current bilateral tinnitus is not the result of 
a disease or injury in service.

CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of service connection for 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudications of the 
claim, letters dated in January 2005, February and March 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim(s).   Further examination or opinion is 
not needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran alleges that his currently diagnosed bilateral 
tinnitus is the result of a disease or injury in service.  

Review of the veteran's service medical records did not 
reveal any complaints or treatment for bilateral tinnitus.  
As noted above, though the veteran did enter service with 
pre-existing bilateral hearing loss, he did not complain of 
tinnitus prior to entry into service, had no complaints 
during service, and did not indicate he suffered from such 
upon discharge from service.

The only notations in the VA medical records were in August 
and December 2004 where the veteran complained of chronic 
bilateral tinnitus.  There is no evidence of record that 
indicates the veteran suffered from tinnitus in service, nor 
is there a medical nexus connecting his current tinnitus to 
an injury or disease in service.  Thus, the veteran's claim 
fails the Hickson requirements two and three.  See Hickson, 
supra.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current disorder is related to 
service.  There is not an approximate balance of evidence.  
There is evidence not favorable to the claim that is of more 
probative value than the favorable evidence, and it is not 
error for the Board to favor certain evidence.  


ORDER


Entitlement to service connection for bilateral tinnitus is 
denied.




REMAND

Bilateral Hearing Loss

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The veteran contends that his current bilateral hearing loss 
existed prior to service and was aggravated during his time 
in service.  Indeed, on entrance examination, bilateral 
hearing loss was indicated.  The veteran's January 1963 
entrance examination noted the following audiometric 
findings, which have been converted to ISO units:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
n/a
55
LEFT
20
20
15
n/a
55

Given the aforementioned, the Board concludes that the 
veteran entered service with a preexisting bilateral hearing 
loss disability.  

There were no complaints of bilateral hearing loss during the 
course of the veteran's service.  

The veteran's service separation examination in October 1965 
noted the following findings which have been converted to ISO 
units:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
n/a
15
LEFT
20
15
15
n/a
10

The Board notes that a comparison of the thresholds from 500 
to 4000 Hertz at entrance and separation variously reflects 
an improvement and a degradation of his hearing acuity. 

The veteran submitted a statement from John B. Faure, B.C., 
H.I.S.  Mr. Faure noted that the veteran's hearing problems 
". . .might have been started when he (the veteran) was in 
service."  See statement of J.B. Faure, December 10, 2004 
(italics added). 

Pursuant to VA's duty to assist, the veteran should be 
afforded a VA examination which reconciles the nature and 
etiology of his current bilateral hearing loss.  38 C.F.R. 
§ 3.159. 


Elbow Disabilities

The veteran contends that his current bilateral elbow 
disabilities are the result of a disease or injury in 
service.  A review of his service medical records indicates 
that he was seen in June 1963 with complaints of pain in the 
right elbow.  Physical examination revealed tenderness and 
swelling.  X-rays were negative.  In July 1963, he was seen 
with complaints of pain over the lateral aspect of the right 
elbow in the brachioradialis area.  The veteran was seen 
again in September 1964 with complaints of a "lump" on his 
elbow for a long time.  In October 1964, the veteran was seen 
for complaints of a painful callous on the right elbow for 
over a year.  Thereafter, there are no elbow complaints, 
including on separation examination. 

In February 1992, x-ray findings indicated post-traumatic 
degenerative changes of both elbows.  The impression was 
bilateral chronic findings with ossicles present in each 
elbow from previous trauma.  

In a May 1993 letter from C.E. Albertson, M.D., to the State 
Compensation Mutual Insurance Fund, Dr. Albertson noted that 
the veteran had a large loose body in the back of his elbow 
which had probably been there for many years.  Dr. Albertson 
concluded by stating that it appeared the veteran had a pre-
existing condition which was significant.

In an October 1993 letter from C.C. Capps, M.D. to the State 
Compensation Mutual Insurance Fund, Dr. Capps stated that the 
veteran was seen in her office on October 6, 1993, regarding 
a January 1993 logging injury.  Dr. Capps commented that 
after reviewing the records, it was apparent that there was 
some question as far as whether or not this was an industrial 
related injury.  "Certainly this condition did take many 
years to develop, as stated by Dr. Albertson, but I do agree 
that his job as a sawyer could have greatly aggravated the 
condition, as evidently prior to this he was able to work 
well and was pain-free."  See Letter from C.C. Capps, M.D., 
October 6, 1993.

In July 2002, the veteran participated in a VA examination, 
performed by a physician.  The examiner thoroughly reviewed 
the veteran's claims folder, to include his service medical 
records.  The examiner noted that since discharge, the 
veteran had worked outdoors in manual labor positions ranging 
from logging to mining to ranch work, construction, and oil 
fields.  The examiner's impression was severe degenerative 
arthritis of the right elbow with limited range of motion, 
pain on flexion, extension, supination and pronation, and 
weakness as described above with history of loose body 
removal.  From history, at least with the right elbow 
possibly both elbows, in the military service, it was more 
likely than not that the condition began in his military 
service career.  He also had severe degenerative arthritis of 
left elbow, less severe than the right.  Service medical 
records did not consistently describe right and left elbow 
disabilities, but it was considered likely that at least one 
of his visits was related to left elbow problem. 

In October 2002, an addendum was associated with the 
veteran's claims folder.  After additional review of the 
veteran's service medical records, it was observed by a nurse 
practitioner that the veteran's current elbow condition was 
considered more likely that not due to his work history post 
service. 

In sum, there is conflicting evidence as to the etiology of 
the veteran's current elbow disabilities.  The veteran should 
be afforded a new VA examination in order to reconcile 
whether the veteran's current elbow problems are related to 
his inservice complaints of pain, among other things.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have provided any recent treatment for hearing 
and elbow problems.  After securing any 
necessary release, the RO should obtain those 
records not on file.

2.  After obtaining any additional records to 
the extent possible, the veteran should be 
afforded a VA audiological examination to 
determine the nature and etiology of his 
bilateral hearing loss.  The claims folder 
should be made available to the examiner for 
review before the examination.  The examiner 
must express an opinion as to whether it is at 
least as likely as not (50 percent or greater 
likelihood) that the current bilateral hearing 
loss was aggravated during his period of 
active duty.  By aggravation, the Board means 
a permanent increase beyond the natural 
progress of the disability.  The etiology of 
hearing loss in each ear should be separately 
evaluated. 

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report. If 
the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  After obtaining any additional records to 
the extent possible, the veteran should be 
afforded a VA orthopedic  examination, 
performed by a physician, to determine the 
nature and etiology of his elbow disabilities.  
The claims folder, to include a copy of this 
remand, should be made available to the 
examiner for review before the examination.  
The examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
current elbow disabilities (either left or 
right or both) are etiologically related to 
his inservice complaints in the 1960s.  The 
conflicting etiological opinions on file 
should be reconciled, to include the VA 
examinations and other private opinions 
discussed in this remand. 

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, the RO should review the 
examination reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, the RO 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the issues on appeal in light of 
any additional evidence added to the records 
assembled for appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished SSOC which addresses all of the evidence 
obtained after the issuance of the last SSOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


